Case 1:18-cv-01395-CFC-CJB Document 165 Filed 07/14/20 Page 1 of 5 PageID #: 3776




                         THE UNITED STATES DISTRICT COURT
                            FOR DISTRICT OF DELAWARE


   BIODELIVERY SCIENCES
   INTERNATIONAL, INC., and ARIUS
   TWO, INC.,

                              Plaintiffs,

                        v.                          Civil Action No. 18-1395-CFC

   ALVOGEN PB RESEARCH &
   DEVELOPMENT LLC, ALVOGEN
   MALTA OPERATIONS LTD., ALVOGEN
   PINE BROOK LLC, ALVOGEN, INC., and
   ALVOGEN GROUP, INC.,

                             Defendants.


   BIODELIVERY SCIENCES
   INTERNATIONAL, INC., and ARIUS
   TWO, INC.,

                              Plaintiffs,

                        v.                          Civil Action No. 1:19-cv-444-CFC

   CHEMO RESEARCH S.L., INSUD
   PHARMA S.L.U., INTELGENX CORP., and
   INTELGENX TECHNOLOGIES CORP.,

                             Defendants.



                                        JOINT STIPULATION
         This stipulation is made by and between Plaintiffs BioDelivery Sciences

  International, Inc. (“BDSI”) and Arius Two, Inc. (collectively, “Plaintiffs”), Defendants

  Alvogen PB Research & Development LLC, Alvogen Malta Operations Ltd., Alvogen

                                                1
Case 1:18-cv-01395-CFC-CJB Document 165 Filed 07/14/20 Page 2 of 5 PageID #: 3777




  Pine Brook LLC, Alvogen, Inc., and Alvogen Group, Inc. (collectively, “Alvogen”), and

  Defendants Chemo Research, S.L., Insud Pharma S.L., Intelgenx Corp., and Intelgenx

  Technologies Corp. (collectively “Chemo”) (Alvogen and Chemo collectively referred to as

  “Defendants”) (Plaintiffs, Alvogen, and Chemo collectively as “Parties” and individually each

  as “Party”).

         WHEREAS, as part of discovery in the above-captioned consolidated action,

  Plaintiffs produced to Defendants documents submitted to the FDA, i.e. Investigational New

  Drug Application No. 72,428 and New Drug Application No. 207932 set forth in Exhibit A.

         WHEREAS, the Parties have met and conferred and have determined that stipulating

  to the authenticity pursuant to Rule 901 of the Federal Rules of Evidence and non-hearsay

  business record status pursuant to Rule 803(6) of the Federal Rules of Evidence of the

  documents set forth in Exhibit A will avoid significant and unnecessary burden and expense

  on each Party.

         NOW THEREFORE, the Parties, by and through their respective undersigned counsel

  in the above-captioned consolidated case, and subject to the approval of the Court, stipulate

  and agree as follows:

                   1. The documents set forth in Exhibit A below are (a) authentic pursuant to

                      Rule 901 of the Federal Rules of Evidence and (b) non-hearsay business

                      records that satisfy all the elements of Rule 803(6) of the Federal Rules of

                      Evidence.

                   2. The Parties reserve the right to object to the introduction into evidence

                      of the above referenced documents (in whole or in part) on all other



                                                   2
Case 1:18-cv-01395-CFC-CJB Document 165 Filed 07/14/20 Page 3 of 5 PageID #: 3778




                      grounds, including the admissibility of these documents for reasons other

                      than challenging their authenticity under Rule 901 of the Federal Rules of

                      Evidence, their non-hearsay status, or their satisfaction of the elements of

                      Rule 803(6) of the Federal Rules of Evidence.

                   3. Except as expressly addressed herein, this stipulation does not affect the

                      Parties’ right to object to the admissibility of any other testimony, evidence,

                      document, or thing under any ground(s) permitted by law.



   MORRIS, NICHOLS, ARSHT & TUNNELL LLP                 HEYMAN ENERIO GATTSUO & HIRZEL LLP

   /s/ Jeremy A. Tigan                                  /s/ Dominick T. Gattuso
   Jack B. Blumenfeld (#1014)                           Dominick T. Gattuso (#3630)
   Jeremy A. Tigan (#5239)                              300 Delaware Avenue, Suite 200
   1201 North Market Street                             Wilmington, DE 19801
   P.O. Box 1347                                        (302) 472-7300
   Wilmington, DE 19899                                 dgattuso@hegh.law
   (302) 658-9200
   jblumenfeld@mnat.com                                 Attorneys for Alvogen Defendants
   jtigan@mnat.com

   Attorneys for Plaintiffs                             /s/ Samantha G. Wilson
                                                        Anne Shea Gaza (No. 4093)
                                                        Samantha G. Wilson (No. 5816)
                                                        Rodney Square
                                                        1000 N. King Street
   July 14, 2020                                        Wilmington, DE 19801
                                                        agaza@ycst.com
                                                        swilson@ycst.com

                                                        Attorneys for the Chemo Defendants


  SO ORDERED this ___ day of _________, 2020.


                                                 ______________________________________
                                                     UNITED STATES DISTRICT JUDGE



                                                    3
Case 1:18-cv-01395-CFC-CJB Document 165 Filed 07/14/20 Page 4 of 5 PageID #: 3779




                                   EXHIBIT A
            Production No.
     BEL00009469-BEL00009573
     BEL00010689-BEL00010707
     BEL00011440-BEL00011602
     BEL00014328-BEL00014345
     BEL00364625-BEL00364794
     BEL00135687-BEL00135878
     BEL00014722-BEL00014737
     BEL00047826-BEL00047860
     BEL00047887-BEL00047929
     BEL00053713-BEL00053719
     BEL00015333-BEL00015335
     BEL00053725-BEL00053728
     BEL00053729-BEL00053760
     BEL00053761-BEL00053836
     BEL00053837-BEL00053838
     BEL00058286-BEL00058287
     BEL00058288-BEL00058289
     BEL00058291-BEL00058292
     BEL00058408-BEL00058435
     BEL00036219
     BEL00052579 (native)
     BEL00068394-BEL00068395
     BEL00054576-BEL00054809
     BEL00058682 (native)
     BEL00054021 (native)



                                        4
Case 1:18-cv-01395-CFC-CJB Document 165 Filed 07/14/20 Page 5 of 5 PageID #: 3780




            Production No.
     BEL00054022 (native)
     BEL00054023-BEL00054309
     BEL00059559 (native)
     BEL00059739-BEL00061145
     BEL00091067-BEL00091100
     BEL00421081-BEL00421236
     BEL00096779-BEL00096859
     BEL00096863-BEL00096868
     BEL00016043-BEL00018913
     BEL00014532-BEL00014721
     BEL00193535-BEL00193658
     BEL00015743-BEL00015812
     BEL00040734-BEL00040824
     BEL00040825-BEL00040906




                                        5
